 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   JOHN MOYNIHAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:17-po-00857-JDP
12                        Plaintiff,                STIPULATION AND ORDER TO VACATE
                                                    REVIEW HEARING AND TERMINATE
13   vs.                                            UNSUPERVISED PROBATION
14   JOHN MOYNIHAN,                                 JUDGE: Hon. Jeremy D. Peterson
15                       Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between the parties hereto through their

20   respective counsel that the review hearing scheduled for September 10, 2019 at 10:00 a.m. be

21   vacated, and the term of unsupervised probation be terminated early, in light of Mr. Moynihan’s

22   compliance with all conditions of unsupervised probation and complete payment of the financial

23   penalty imposed.

24          Mr. Moynihan was sentenced on October 2, 2018 to 12 months of unsupervised probation

25   with the conditions that he obey all laws and pay a total financial penalty of $1,000.00 in

26   installments of not less than $100.00 per month, with payments to be completed by August 2,

27   2019. At the time of sentencing, the Court indicated that should Mr. Moynihan complete his

28   financial penalty payments within the specified time frame and otherwise comply with the terms
 1   and conditions of his probation, the Court would terminate his probation after six months of
 2   demonstrated compliance.
 3            Mr. Moynihan has completed payment of the total financial penalty and is otherwise in
 4   compliance with the terms and conditions of his probation. It is therefore the request of the
 5   parties that the review hearing scheduled for September 10, 2019 at 10:00 a.m. be vacated, and
 6   the term of unsupervised probation be terminated.
 7                                                               Respectfully submitted,
 8                                                               MCGREGOR SCOTT
                                                                 United States Attorney
 9
     DATED: July 10, 2019                                 By:    /s/ Susan St. Vincent
10                                                               SUSAN ST. VINCENT
                                                                 Acting Legal Officer
11                                                               National Park Service
                                                                 Yosemite National Park
12
13                                                               HEATHER E. WILLIAMS
                                                                 Federal Defender
14
     DATED: July 10, 2019                                 By:    /s/ Megan T. Hopkins
15                                                               MEGAN T. HOPKINS
                                                                 Assistant Federal Defender
16                                                               Attorney for Defendant
                                                                 JOHN MOYNIHAN
17
18
19                                                      ORDER
20            Good cause appearing, the above STIPULATION TO VACATE REVIEW HEARING
21   AND TERMINATE UNSUPERVISED PROBATION in Case No. 6:17-po-00857-JDP is hereby
22   accepted and adopted as the order of this court. The hearing currently set for September 10,
23   2019 is hereby vacated and the term of unsupervised probation is hereby terminated as of the
24   date of the signing of this order.
25
     IT IS SO ORDERED.
26
27
     Dated:       July 16, 2019
28                                                              UNITED STATES MAGISTRATE JUDGE
     MR
      MOYNIHAN /Stipulation to Terminate Unsupervised      -2-
      Probation
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MR
      MOYNIHAN /Stipulation to Terminate Unsupervised   -3-
      Probation
